Citation Nr: 1135511	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for nerve injury to the right leg as a result of VA surgical treatment in June 2007.  



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Pittsburgh, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in November 2010 when it was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further consideration.  

The Veteran testified before the undersigned Veterans Law Judge in September 2010.  He also had a hearing at the RO.  Transcripts of both hearings are no file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has superficial peripheral neuropathy of the right leg as a result of the June 2007 surgery at a VA facility. 

2.  Expert medical opinion states that the Veteran's peripheral neuropathy of the right leg was not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA treatment, and it was a reasonably forseeable outcome know to occur in these types of surgical procedures. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for nerve injury to the right leg as a result of VA surgical treatment in June 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  This notice is pertinent to a claim for compensation under 38 U.S.C.A. § 1151, as a degree of disability and effective date will be assigned similar to a claim for service connection.  Id.  

In this case, the Veteran was provided with a letter in May 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The June 2007 VA surgical records have been obtained, as well as all pertinent hospital and treatment records following surgery.  VA treatment records for the period prior to the surgery have been obtained, as have the consent forms.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  The Veteran has been afforded a VA examination.  In addition, the claims folder was forwarded to a VA surgeon who was not previously involved in the treatment of the Veteran in order to obtain relevant opinions.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

38 U.S.C.A. § 1151

The Veteran contends that a surgical mistake was made or an unforeseeable result occurred as a result of bypass surgery done by the VA in June 2007.  The Veteran argues that he developed pain, weakness, and loss of sensation in the right leg following his surgery.  He asserts that a doctor who was leaving the VA told him that a nerve was cut in his leg while removing the artery to be used for the bypass graft.  The Veteran argues that cutting this nerve was basically negligence on the part of VA, and that his leg symptoms were not a forseeable result of his surgery.  

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of a veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

To determine whether a Veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation service, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2010).

Claims based on additional disability due to medical or surgical treatment must meet certain causation requirements.  38 C.F.R. § 3.361(c),(d) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the evidence establishes that the Veteran underwent a coronary artery bypass graft at a VA facility in June 2007.  The surgical records confirm that an artery was harvested from the Veteran's right leg for use in this graft.  Consent forms dated June 2007 were obtained prior to the procedure, and are contained in the claims folder.  

Subsequent VA hospital and treatment records show that the Veteran complained of continued right leg pain following the surgery.  

March 2008 VA treatment records show that the Veteran had right leg pain where the saphenous vein was grafted.  

In December 2008 VA records, the Veteran complained of pain shooting from his right knee to his hip and buttock, and weakness when walking approximately two blocks.  He reported that this started in June 2007 after his surgery and was impacting his ability to get around.  Additional December 2008 VA records show that the Veteran described his right leg pain as aching, burning, and pressure.  He described the pain intensity as a two on a scale to ten, with ten being the most severe pain.  Still other December 2008 VA treatment records note that the Veteran has type 2 diabetes with neuropathy.  

VA treatment records from 2009 include assessments of orally controlled diabetes with peripheral neuropathy of the right foot due to trauma.  April 2009 records show numbness and weakness of the right leg.  October 2009 records note neuropathy of the right foot due to surgical laceration.  

The Veteran was provided a VA nerve examination in April 2010.  The claims folder was reviewed by the examiner.  The history of the coronary bypass surgery and graft from the right leg was noted.  The right leg healed, but the Veteran had overall numbness and cramping of the right lower extremity with swelling.  He underwent follow up physical therapy with no resolve.  The Veteran was diagnosed with chronic right leg pain from the right vein graft.  Doppler studies showed good flow with no arterial or venous occlusive disease.  The examiner noted that the nerves involved would include but not be limited to the saphenous nerve.  The Veteran denied other paresthesias, dysesthesias, sensory abnormalities, or tingling of the right leg.  He did have numbness of the overall right leg with daily flares of a sharp pain throughout the right leg with cramping, and not much relief with his medication.  He was able to ambulate approximately a quarter of a block before having to stop and rest.  The pain, numbness, and weakness extended from the mid thigh to the toe.  Examination demonstrated that motor strength that was 3/5 on the right side, as opposed to 4/5 on the left side.  There was no paralysis, neuritis, or neuralgia.  There was poor sensate ability of the right leg from the knee down to the toes.  The Veteran had problems wiggling his toes and a poor vibratory sense.  The diagnosis was peripheral saphenous nerve neuropathy, right leg, residual functional loss, pain, swelling, and numbness.  

The Veteran underwent VA nerve conduction studies and an electromyography (EMG) in June 2011.  The impression was that the studies showed several abnormalities which are present of the bilateral lower extremities which are of uncertain clinical significance.  It was possible that they represent an early peripheral polyneuropathy consistent with the Veteran's history of diabetes mellitus.  However, the findings were too mild to be of electrodiagnostic significance.  There was no electrodiagnostic evidence for a focal process of the right lower extremity.  

In June 2011, the Veteran's claims folder was forwarded to a VA surgeon at a facility other than the one that had conducted the surgery and who had not previously been involved in treatment of the Veteran.  This examiner reviewed the Veteran's claims folder, and his report cited extensively from the June 2007 surgical report, follow up hospital and treatment records to include physical therapy and social work notes, subsequent VA physical examinations and hospital records, and the June 2011 EMG and nerve conduction studies.  Medical literature was also reviewed, and a quote was provided that noted major neurologic problems after a coronary artery bypass graft include peripheral neuropathy.  This literature noted that in most cases, the neuropathies resulted from the disruption of the myelin sheath, but resolved within three weeks.  

After the completion of the review, the June 2011 examiner opined that the Veteran's saphenous nerve neuropathy of the right leg is not caused by or a result of bypass surgery conducted by VA in June 2007.  In the rationale, the examiner noted that the Veteran contends that when the saphenous vein was harvested from his leg, a nerve had been cut.  However, the examiner noted that there was no evidence of this in the surgical report or in the EMG.  It was emphasized that the EMG was the definitive test for this condition.  Re-examining the Veteran would not make a difference.  The examiner reiterated that there was absolutely no evidence of a nerve being cut or significant nerve impairment in the right leg when compared to the left.  The examiner conceded that the Veteran did have superficial peripheral neuropathy in the right leg secondary to his surgery.  However, he noted that any time a surgery is performed or the skin incised, superficial nerves are cut.  These usually repair or improve with time.  The Veteran's age complicated the matter.  It was noted that the record showed the Veteran had been resistant to treatment options that would have been expected to improve his condition.  He had shown decreased compliance with inpatient rehabilitation, pain management options, stockings, and home therapy.  Unfortunately, at this point after the surgery further improvement was unlikely.  

To be specific, the June 2011 examiner stated that the Veteran's superficial neuropathy had been caused by being cut during surgery.  This was a risk in any surgery, and there was no evidence of an error in care.  Neuropathy was a forseeable result from this type of surgery, and the examiner noted that superficial neuropathy was common.  Finally, the examiner opined that the Veteran's neuropathy was not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA treatment.  The rationale for this opinion was that there was no evidence of error on the part of VA in furnishing care in the record.  Furthermore, the Veteran's symptoms were related to a superficial peripheral neuropathy which was a known complication from surgery, there was no evidence of nerve damage due to error, the Veteran's EMG was unremarkable, his symptoms were initially localized, and the progression was due to his resistance to treatment and therapy.  

The Board concludes that entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for nerve injury to the right leg as a result of VA surgical treatment in June 2007 is not warranted.  

The Board concedes that the Veteran has a superficial neuropathy of the right leg as a result of the June 2007 surgery.  However, there is no evidence that a major nerve was cut as has been alleged by the Veteran.  As the June 2011 VA examiner noted, superficial nerves are necessarily cut during any surgical procedure that involves laceration of the skin.  It is unavoidable.  However, this examiner opined that the Veteran's neuropathy was not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA treatment.  He provided an extensive rationale for this opinion, noting that there was no evidence of nerve damage due to error in the surgical report, that the Veteran's EMG was unremarkable, that his symptoms were initially localized, and that the progression was due to his resistance to treatment and therapy.  Furthermore, the June 2011 examiner notes that superficial neuropathy of the type experienced by the Veteran is a forseeable risk in this type of surgery, and cited to medical literature to demonstrate that this risk was known.  It should be noted that the consent forms are of record, and the Veteran testified as to having signed them at his March 2010 hearing.  As the Veteran's superficial peripheral neuropathy is not the result of VA error or fault and is a reasonably foreseeable outcome of the surgery to which he consented, he is not entitled to compensation under 38 U.S.C.A. § 1151.  

In reaching this decision, the Board has considered the Veteran's statements, including his hearing testimony, pertaining to the development of his symptoms, and to having been verbally informed by a departing VA physician that he had sustained nerve damage in his surgery.  However, while the Board finds the Veteran to be credible, he is not competent to state that his symptoms are the result of error or fault on behalf of his VA caregivers.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In addition, his statement as to having been told by a VA doctor that a nerve was cut during surgery is outweighed by the June 2011 opinion of the VA examiner who found no evidence of such a nerve injury either on the record or on the EMG, which he noted to be the definitive test for such an injury.  It is likely that what the Veteran interpreted as a confession from this doctor to a mistake involving a damaged nerve was either speculation, or the same explanation offered in the June 2011 opinion that some nerves are always unavoidably cut during surgery.  In any event, without objective evidence of other than the superficial nerve damage that the evidence shows is forseeable in these surgeries, the Veteran's statement carries far less evidentiary value than the June 2011 medical opinion.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for nerve injury to the right leg as a result of VA surgical treatment in June 2007 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


